DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4, 9, 14, 16, 17, 22, 27-31, 35-39, 44 and 49 are pending. 
This office action is a 371 filing of PCT/US2018/023841 filed 3/22/2018 which claims priority to provisional application 62/475,112 filed 3/22/2017.

Information Disclosure Statement
Information disclosure statements filed 4/25/2022, 2/16/2021, 4/28/2020 and 2/26/2020 have been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  The documents listed as a Search Report has been considered but has been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  

Claim Objections
Claims 4, 17, 27 and 39 are objected to because of the following informalities: claims 4, 17 and 39 recites that “co-delivering involves magnetic beads or nanoparticles”. This is grammatically  improper. A noun cannot be a process. The claim should indicate that the co-delivering us performed with magnetic beads or nanoparticles. 
To reflect the amendment to the claim, claim 27 should be amended in line 3 to recite –the recombinant polynucleotide--. As well, an article is missing prior to “genome”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is incomplete by reciting that the goals of the claim are to develop a cell line for producing rAAV and yet the claim does not end with this step. Claim 14 has a part c) that recites, “and/or” harvesting rAAV from the culture “wherein the co-delivery with the rep mRNA enhances the tier of the harvested rAAV”. This “and/or” makes unclear how to mediate the desired goal(s)- develop a producer cell line and enhance viral titer. It makes each of the steps optional. However, the first two steps are necessary and not optional but use of “or” makes them optional. Step c) is not necessary for the method to be achieved and yet can be a throw away statement that simply states intent. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 9, 14, 16, 17 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Srivistava and Ling (US 20180044698).
Srivistava and Ling teach methods of producing rAAV (see e.g. ¶0036). The method co-delivers a vector and mRNA encoding Rep which may be rep68 or rep78 (¶0087). The method of delivery includes transfection i.e. lipids, nanoparticles or electroporation (see ¶0064 and 0092). The method is intended to integrate nucleic acid into the cell (see e.g. claim 1). Hence, as regards claim 14, steps (a) the cell is co-delivered a vector and rep protein, the method is intended to improve integration and titer as recited in steps b and c (see e.g. ¶0016). 

Claims 1, 3, 9, 14, 16 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engelhardt (US 20080166758).
Engelhardt et al teach methods of producing rAAV and increasing integration (by co-delivering an AAV vector and mRNA encoding Rep (¶0178). The method of delivery includes cationic liposome transfection i.e. lipids (see ¶0064 and 0092). The method is intended to integrate nucleic acid into the cell (see e.g. claim 1). Hence, as regards claim 14, steps (a) the cell is co-delivered a vector and rep protein, the method is intended to improve integration and titer as recited in steps b and c (see e.g. ¶0193). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-31, 35-39, 44 and 49 are rejected under 35 U.S.C. 102(a(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Relsman et al (US 20120122718) in light of Kim et al and Nakowitsch et al. 
Relsman teaches use of trichostatin A during cloning, transfer and expression of genetic construct such as AAV (see e.g. ¶0137).
The use of TSA (an HDAC inhibitor) with transfection is known in the art (for example see Kim et al, 2013). 

    PNG
    media_image1.png
    607
    557
    media_image1.png
    Greyscale
The implication is that this function is due to the role of HDAC inhibitors to block the epigenetic regulation based in coiling of DNA. 
Histone modification plays an important role in establishing a chromatin state permissive to early embryonic gene expression in ES cells (Baqir and Smith, 2006). In this context, our results showing effect of HDAC inhibitors on transgene expression suggest that HDAC mediated chromatin remodeling may contribute to a low ectopic gene expression in ES cells. As we examined GFP expression after transfection, the outcome can be affected by gene delivery efficiency as well as the extent of the delivered transgene expression. Therefore, it is also possible that modulation of microtubule acetylation through HDAC6 inhibitor leads to increase of gene delivery efficiency as previously reported in human adenocarcinoma A549 cells (Vaughan et al., 2008). For better understanding on this issue, further detailed investigation is required in the future. 

At the same time studies showed that addition of TSA increased the % of transduced cells (see last 3 conditions in the graph of Nakowitsch et al. 

    PNG
    media_image2.png
    249
    206
    media_image2.png
    Greyscale

Hence, the potential that the co-delivery of HDAC inhibitors and polynucleotides leading to increased expression is due to increased integration due to the opening up of the chromatin is proposed by the art. 
	Relsman et al teach that the integration is detected (see figure 2). The rAAV integrates into the cell (see ¶0025 and 0028) and therapeutic protein is expressed (¶0037). The method entails any number of means of delivering- lipid transfection, nanoparticles or electroporation (see e.g. ¶0064). The cell can be made ex vivo or in vitro  which then requires harvesting to administer it for disorders (see e.g. ¶0008 and 0012). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633